Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 7-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02 February 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “a bearing” and “a first component”.  The specification states that the first component is, for example, a rolling bearing in paragraph [0090]). It is unclear if the bearing and the first component of the claim are the same component or if they are different components. If Applicant argues that the first component is not the bearing, then Applicant must show support for this in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ciulla U.S. 2015/0156954 in view of Falaschi U.S. 2018/0045248.
Re clm 1, Ciulla discloses an interface for fastening a first component (for example, the rolling bearing of Fig. 1) to a second component (disc; [0026]), comprises: a fastening collar (12’) comprising a bearing surface (either axial facing surface of 12’), and a fastening insert (13) extending along an axis of elongation substantially perpendicular to the bearing surface of the collar.
Ciulla does not disclose the fastening collar being made from composite material.
Falaschi teaches a bearing housing (7, Fig. 1-2) and fastening collar (8) being made from composite material ([0024]).
It would have been obvious to one of ordinary skill in the art to substitute the unknown plastic material of the fastening collar of Ciulla with a composite material for the purpose of strengthening the plastic while maintaining a light-weight.
Ciulla does not disclose the fastening collar being overmoulded around the insert.
Falaschi teaches the fastening collar being overmoulded around the insert ([0025]).
It would have been obvious to one of ordinary skill in the art to modify Ciulla and provide the fastening collar being overmoulded around the insert for the purpose of reducing the assembly steps required during manufacture (by insert molding the insert during molding of the collar).
Re clm 2, Ciulla further discloses the insert is made from metallic material ([0026]).
Re clm 6, Ciulla discloses a bearing unit (Fig. 1) comprising a bearing (11 and 14-17) having at least one inner ring (16 and 17) and one outer ring (11), and a fastening interface for 
Ciulla does not disclose the fastening collar being made from composite material.
Falaschi teaches a bearing housing (7, Fig. 1-2) and fastening collar (8) being made from composite material ([0024]).
It would have been obvious to one of ordinary skill in the art to substitute the unknown plastic material of the fastening collar of Ciulla with a composite material for the purpose of strengthening the plastic while maintaining a light-weight.
Ciulla does not disclose the fastening collar being overmoulded around the insert.
Falaschi teaches the fastening collar being overmoulded around the insert ([0025]).
It would have been obvious to one of ordinary skill in the art to modify Ciulla and provide the fastening collar being overmoulded around the insert for the purpose of reducing the assembly steps required during manufacture (by insert molding the insert during molding of the collar).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ciulla U.S. 2015/0156954 in view of Falaschi U.S. 2018/0045248 as applied to claim 1 above, and further in view of Hondo EP 1060812.
Ciulla in view of Falaschi discloses all the claimed subject matter as described above.
Re clm 3, Ciulla further discloses the insert comprises a tapped portion (13 are threaded; [0026]) that extends along the axis of elongation and into which is screwed a fastener (bolts; [0026]).

Hondo teaches a tapped hole (101, Fig. 5) into which a helical elastic member (10T; stainless steel)is screwed, and wherein the helical elastic member is intended to cooperate with the fastener (20) for the purpose of ensuring highly reliable screw tightening ([0002]).
It would have been obvious to one of ordinary skill in the art to modify the threaded insert and fastener connection and provide a helical elastic member screwed into the interface, and wherein the helical elastic member is intended to cooperate with the fastener for the purpose of ensuring highly reliable screw tightening.
Re clm 4, the improvement of Hondo further discloses the helical elastic member is a helical thread insert ([0003]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ciulla U.S. 2015/0156954 in view of Falaschi U.S. 2018/0045248 as applied to claim 1 above, and further in view of Dobhan U.S. 4,580,757.
Ciulla in view of Falaschi discloses all the claimed subject matter as described above.
Re clm 5, Ciulla does not disclose the outer surface of the insert comprises at least one annular groove for fastening the fastening collar by moulding.
Dobhan teaches using annular grooves (7, Fig. 1) in insert molded parts for the purpose of axially securing the insert molded part relative to the molding (col. 3: lines 9-12).
It would have been obvious to one of ordinary skill in the art to modify the insert of Ciulla and provide the outer surface of the insert comprises at least one annular groove for fastening the fastening collar by moulding for the purpose of axially securing the insert molded part relative to the molding.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664. The examiner can normally be reached Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN B WAITS/            Primary Examiner, Art Unit 3656